                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SANDY ADAMS,                                    )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )           No. 4:19-cv-00439-JMB
                                                )
MUTUAL SAVINGS LIFE INSURANCE,                  )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Sandy Adams for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the financial information submitted in support, the Court finds that the motion

should be granted. Additionally, for the reasons discussed below, plaintiff will be directed to

submit an amended petition on a Court-provided form.

                                           Discussion

       Plaintiff has filed a pro se complaint against defendant Mutual Savings Life Insurance.

The complaint is on a Court form. Plaintiff states that he is a citizen of Alabama, and that

defendant is a Missouri insurance company. (Docket No. 1 at 2). The complaint is deficient in

that it is missing the page containing the statement of claim, and contains no factual allegations

whatsoever. The complaint also contains no amount in controversy, though plaintiff is asserting

diversity of citizenship jurisdiction. As plaintiff is proceeding pro se, he will be given an

opportunity to amend according to the instructions set forth below.

       Plaintiff should type or neatly print his complaint on the Court’s civil rights form, which

will be provided to him. See E.D. Mo. L.R. 45 - 2.06(A) (“All actions brought by pro se
plaintiffs or petitioners should be filed on Court-provided forms”). In the “Caption” section of

the Court-provided form, plaintiff should clearly name each and every party he is intending to

sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”).

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. See Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” See Fed. R. Civ. P. 10(b). Plaintiff should begin by writing the

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should write a

short and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       Plaintiff should complete the entire form, following the directions contained therein.

After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. § 1915. If

plaintiff fails to file an amended complaint on the Court-form within thirty (30) days in

accordance with the instructions set forth herein, the Court will dismiss this action without

prejudice and without further notice to plaintiff.

       Plaintiff has also filed a motion to appoint counsel. A pro se plaintiff has no statutory or

constitutional right to have counsel appointed in a civil case. See Stevens v. Redwing, 146 F.3d

538, 546 (8th Cir. 1998). As such, the motion will be denied at this time as plaintiff is being

ordered to amend his complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.



                                                     2
       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED at this time.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of

the Court’s Civil Complaint Form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this order, the Court

will dismiss this action without prejudice and without further notice.




                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 25nd day of March, 2019.




                                                 3
